
	

115 S1838 IS: Protecting Workers and Improving Labor Standards Act
U.S. Senate
2017-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1838
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2017
			Ms. Warren (for herself, Mr. Brown, Mrs. Gillibrand, Ms. Baldwin, Mr. Merkley, Mr. Markey, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To repeal the authority under the National Labor Relations Act for States to enact laws prohibiting
			 agreements requiring membership in a labor organization as a condition of
			 employment, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Protecting Workers and Improving Labor Standards Act.
 2.Preempting State right-to-work lawsSubsection (b) of section 14 of the National Labor Relations Act (29 U.S.C. 164) is repealed. 